 1                                UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 Paul Pilger,                                               Case No.: 2:18-cv-00854-JAD-PAL

 4             Plaintiff

 5 v.                                                                  Order re: letters

 6 Donald Mosley, et al.,

 7             Defendants

 8            Since the Court entered judgment in this case on March 1, 2019, 1 Plaintiff Paul Pilger has

 9 mailed several letters to the presiding judge and Chief Judge Navarro. 2 Mr. Pilger is advised that

10 the Court does not correspond with litigants. As this district’s local rule IA 7-1 explains,

11 attorneys and pro se parties “must not send case-related correspondence, such as letters, emails,

12 or facsimilies, to the court. All communications with the court must be styled as a motion,

13 stipulation, or notice, and must be filed in the court’s docket and served on all other attorneys

14 and pro se parties. The court may strike any case-related correspondence filed in the court’s

15 docket that is not styled as a motion, stipulation, or notice.” Mr. Pilger is hereby respectfully

16 notified that the Court will take no action in response to his letters. Any request for relief related

17 to this case must be styled as a proper motion in the format required by the local rules. 3 Further

18 correspondence in this case will be disregarded.

19            Dated: May 21, 2019

20                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
21

22   1
         ECF No. 27.
23   2
         ECF Nos. 30, 33, 34.
     3
         See LRs 7-2, 7-3, and LR IA 7-1.
